IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,                                 No. 79411-6-I

                        Respondent,                  DIVISION ONE
         v.
                                                     UNPUBLISHED OPINION
    EMELEY GONZALEZ,

                        Appellant.


        LEACH, J. — Emeley Gonzalez appeals her conviction for trafficking in stolen

property in the first degree. She challenges the sufficiency of the evidence to prove she

knew the property sold was stolen. Because the record contains sufficient evidence from

which a rational juror could find that she did know the property was stolen beyond a

reasonable doubt, we affirm.
                                        BACKGROUND1

        Mary Lucero is an elderly widow who lived alone in her long-time residence at the

time the events involved in this case happened. She has dementia. It has impacted her

short-term memory causing her to repeat herself and forget things. Her condition made

her “overly trusting” and impaired her judgment. Because she could no longer drive a

car, she relied on friends and family to get around. Mary had poor insight into her

dementia and she did not recognize her cognitive decline. Mary’s family hired Amy Astle-



1 Because we are reviewing the sufficiency of the evidence, we describe the facts in the
light most favorable to the State. State v. Luther, 157 Wash. 2d 63, 77-78, 134 P.3d 205
(2006).

       Citations and pincites are based on the Westlaw online version of the cited material.
No. 79411-6-I/2


Raaen, a social worker specializing in geriatric health to assist with her care. Significant

to this case, Mary’s long-term memory remained intact. At trial, she provided lucid

testimony about her family and the history of the watch involved in this case.

       Despite her progressive condition, Mary maintained an active lifestyle.         She

received friends in her home, hiked, bowled with her family, attended church, and often

walked in the neighborhood to socialize. Mary’s activities included attending a fitness

class for the elderly several times a week at a local YMCA. There, she met Emeley

Gonzalez who attended the same class.

       Gonzalez was about 20 years younger than Mary. She could not speak due to an

injury, but she communicated with Mary through gestures and written notes. Gonzalez

told Mary she was a surgeon, but she was not a surgeon. They became friendly and

Gonzalez would sometimes drive Mary home from the fitness class. When Gonzalez

came into Mary’s home, she surprised Mary with how she moved around the home and

went through the refrigerator. While Mary did not rebuke Gonzalez for this, in order to

avoid insulting her, she felt wary that Gonzalez felt “so free in [her] house.”

       During one visit, Gonzalez brought small plastic bags and offered to “sort” Mary’s

jewelry. Mary later realized that all her valuable jewelry, including a gold watch her

deceased husband had purchased for her many years ago, and her wedding rings were

missing and only the inexpensive costume jewelry remained.

       Mary told Astel-Raaen about Gonzalez. Their conversation made Astel-Raaen

concerned that Gonzalez was taking advantage of Mary. She reported her concerns to

Mary’s daughter-in-law who shared this information with Mary’s adult son, Danny Lucero.




                                              2
No. 79411-6-I/3


       Danny went to his mother’s home and talked with her about Gonzalez. Danny then

looked for Mary’s jewelry and found that “all her important stuff was gone.” He assumed

that Mary had hidden it somewhere in the home and enlisted the entire family to look for

the missing items. None of the missing jewelry was found at that time or later when Mary

moved and the whole house was emptied.

       Danny had known his mother to make gifts of money, but she never gifted any of

her jewelry. So, he reported his concerns to Detective Lievero of the Normandy Park

Police Department. Lievero then interviewed Mary at her home. Lievero observed that

Mary could not recall some details, but she was lucid during the interview and had no

difficulty understanding the purpose of his questions. During a follow-up interview weeks

later, Mary provided an account consistent with her first interview.

       Lievero searched a database that records pawn transactions to see if Gonzalez

had transferred any jewelry. He learned that Gonzalez had recently sold several items of

jewelry to Bellevue Rare Coins.

       The manager of Bellevue Rare Coins, Deidre Burleson, handled this sale. She

testified that Gonzalez sold her a 14-caret gold Logines woman’s watch for $295.50 and

some gold earrings. Gonzalez told Burleson the jewelry belonged to her cousin. Lievero

identified the watch as Mary’s by comparing it to old appraisal photos in the family’s

possession. Danny and Mary also both identified the watch as Mary’s.

       The State charged Gonzalez with trafficking in stolen property in the first degree.

At trial, Gonzalez testified that as a thank you gesture for driving her, Mary gave her the

watch as a gift. She also denied telling Burleson anything when she sold the watch. She




                                             3
No. 79411-6-I/4


also testified that she was not aware Mary had dementia and never saw any evidence of

it.

                                      ANALYSIS

      Gonzalez makes one claim on appeal, that the State failed to present sufficient

evidence to allow a jury to find she knew the watch was stolen.

      When reviewing a defendant’s challenge to the sufficiency of the evidence in a

criminal case, Washington appellate courts review the record, viewing the evidence in the

light most favorable to the State, to determine whether any rational jury could find the

essential elements of the crime beyond a reasonable doubt.2 We draw all reasonable

inferences from the evidence in favor of the State and strongly against the defendant.3

A claim of insufficiency admits the truth of the State’s evidence and all inferences

reasonably drawn from it.4 We consider circumstantial evidence as reliable as

direct evidence.5 We defer to the jury to resolve conflicting testimony, determine

witness credibility, weigh evidence, and draw reasonable inferences from the

testimony.6

      Gonzalez admits that she sold the watch. The only element at issue is whether

she knew the watch was stolen. The State had to prove she had actual knowledge, not

just that she “should have known” the watch was stolen.7 Washington courts recognize




2 State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992).
3 State v. Salinas, 119 Wash. 2d at 201.
4 State v. Salinas, 119 Wash. 2d at 201.
5 State v. Johnson, 159 Wash. App. 766, 774, 247 P.3d 11 (2011).
6 State v. Thomas, 150 Wash. 2d 821, 874-875, 83 P.3d 970 (2004).
7 State v. Allen, 182 Wash. 2d 364, 374, 341 P.3d 268 (2015).


                                           4
No. 79411-6-I/5


the State can rarely prove guilty knowledge through direct, positive evidence, but must

usually rely on circumstantial evidence.8

         Here, a jury could reasonably infer that Gonzalez knew the watch was stolen when

she sold it. Mary clearly testified that she did not give Gonzalez the watch and she did

not remember giving Gonzalez anything:

         Q     Did you give this watch to Emely Gonzalez?
         A     No, I did not.
         Q     And did you give any other jewelry to Emely Gonzalez, any other
               jewelry of yours?
         A     I don’t recall giving her any. That one day I remember we sorted out
               my jewelry. Not that – it wasn’t my good jewelry. It was my cheaper
               jewelry. And she brought little bags to put them in as we sorted them
               out. But I don’t remember giving her any.
         Q     Okay.
         A     I don’t think she asked for any.
         Q     Did she ask for anything else from your house, or did you give her
               any other gifts?
         A     I don’t remember giving her anything.

         Mary recalled the watch, when and from whom she received it, and the sentimental

value it had. From this, a jury could reasonably infer that Mary would not give this watch

away, particularly not to someone she had known only casually for a few months.

         Gonzalez also made statements from which a jury could reasonably infer that she

lacked credibility. She told Mary that she was a doctor when she was not. According to

Burleson, Gonzalez lied to her about the source of the watch. Burleson testified that

establishing ownership is one of the first things she does when dealing with a prospective

seller. Gonzalez did not provide the jury with any explanation to why Burleson would




8   State v. Salzman, 186 Wash. 44, 47, 56 P.2d 1005 (1936).
                                             5
No. 79411-6-I/6


falsely testify. A jury could reasonably infer that Gonzalez lied to Burleson and that this

provided evidence of her guilty knowledge.

       Gonzalez attacks Mary’s credibility, pointing to her dementia and inability to recall

things. She made this argument to the jury, but the jury chose to believe Mary and not

Gonzalez. An appellate court defers to a jury’s decision about witness credibility and

does not reweigh the evidence. Reduced to its essential premise, Gonzalez’s argument

asks this court to decide that no rational juror could believe Mary when she testified that

she did not give her watch to Gonzalez. We disagree and affirm the conviction.

                                      CONCLUSION

       We affirm. The record contains sufficient evidence for a jury to find the essential

elements of trafficking in stolen property in the first degree beyond a reasonable doubt.




WE CONCUR:




                                             6